Corwin, J.
The claimant, on June 27, 1918, paid a tax assessed against it pursuant to the provisions of section 9-a of the Liquor Tax Law (Laws of 1917, chap. 623), which tax it alleges ivas assessed at an *682amount in excess of that actually due. This claim is to recover the alleged excess.
The claim, if any, accrued on the date the tax was paid,- June 27, 1918. The notice of intention herein was filed March 5, 1919, more than six months after the accrual of the claim. This court is therefore without jurisdiction and the claim must be dismissed. Buckles v. State of New York, 221 N. Y. 418.
Ackebson, P. J., concurs.
Claim dismissed.